Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2005

Salamone v. Mullin
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1678




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Salamone v. Mullin" (2005). 2005 Decisions. Paper 992.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/992


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-1678


                              SALVATORE SALAMONE,

                                                 Appellant

                                            v.

              PATRICIA MULLIN, Assoc. Special Agent in Charge of the
             Philadelphia Office of United States Immigration and Customs
               and Enforcement (USICE) of the Department of Homeland
          Security; THEODORE NORDMARK, Assistant District Director for
                  Deportation and Detention of USICE in Philadelphia;
                     DEPARTMENT OF HOMELAND SECURITY




                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 03-cv-05622)
                      District Judge: Honorable Herbert J. Hutton


                                Argued December 7, 2004


               Before: AMBRO, and VAN ANTWERPEN, Circuit Judges
                            SHADUR*, District Judge

                              (Opinion filed June 20, 2005)

        *Honorable Milton I. Shadur, United States District Judge for the Northern District
of Illinois, sitting by designation.
Steven A. Morley, Esquire (Argued)
Morley, Surin & Griffin
325 Chestnut Street
Suite 1305-P
Philadelphia, PA 19106

       Attorney for Appellant

Patrick L. Meehan
  United States Attorney
Virginia A. Gibson
  Assistant United States Attorney
Chief, Civil Division
Richard M. Bernstein (Argued)
  Assistant United States Attorney
615 Chestnut Street
Philadelphia, PA 19106

       Attorneys for Appellees




                                         OPINION


AMBRO, Circuit Judge

       Salvatore Salamone appeals the denial of his petition for a writ of habeas corpus

in his immigration case. His legal efforts to remain in the United States have taken a

long, winding path toward resolution. Partly because of legal developments during the

case’s progression and at least partly because of the parties’ oversight in certain instances

(for example, they failed to address governing statutory provisions until this Court

directed them to do so), even the issues presented have been moving targets. Legal

theories have shifted, some were abandoned and still others sprung to life too late.

                                              2
       In the end, we consider Salamone’s contention that he has been denied a

meaningful review—indeed, even an adjudication in the first instance—of his application

for discretionary relief under former § 212(c) of the Immigration and Nationality Act

(“INA”), 8 U.S.C. § 1182(c) (repealed), in violation of his right to due process of law.

We agree, and for the reasons described below conclude that Salamone is entitled to an

administrative adjudication of his application for discretionary relief before an

immigration judge (“IJ”).

                                              I.

       Salamone was lawfully admitted to the United States as a legal permanent resident

on November 22, 1963. On April 15, 1985, he was convicted in the United States District

Court for the Middle District of Pennsylvania for possession of an unregistered firearm

and falsification of firearms transaction records. He was also convicted on June 24, 1987,

in the United States District Court for the Southern District of New York for the offenses

of false statements and conspiracy to violate currency laws. He served approximately

nine years in prison for these convictions.

       What is now the Department of Homeland Security (“DHS”) 1 began deportation

proceedings on August 8, 1994, charging Salamone with deportability based on his prior




  1
    As a result of the Homeland Security Act of 2002, Pub. L. No. 107-296 (2002), what
was formerly the Immigration and Naturalization Service has ceased to exist as an agency
within the Department of Justice, and its enforcement functions have been transferred to
DHS.

                                              3
criminal convictions. Specifically, he was charged (1) under INA § 241(a)(2)(c), 8

U.S.C. § 1231(a)(2)(c), for his 1985 firearms convictions and (2) of having committed at

least two crimes of moral turpitude under INA § 241(a)(2)(A)(ii), § 1231(a)(2)(A)(ii), for

his 1987 convictions for false statements and violation of currency laws. On August 10,

1994, an IJ ruled that Salamone was deportable under § 241(a)(2)(C) for having been

convicted of a firearms offense. The IJ dismissed the charge under § 241(a)(2)(A)(ii),

determining that Salamone had been convicted of only one crime involving moral

turpitude rather than the two or more such convictions required under § 241(a)(2)(A)(ii).

       Salamone subsequently sought relief under former INA § 212(h), 8 U.S.C.

§ 1182(h), which then provided for “hardship waivers,” and former INA § 212(c), which

then gave IJs broad discretion to grant “discretionary waivers” of deportation for aliens

who had accrued at least seven years’ permanent residence. On October 15, 1996, the IJ

granted Salamone a waiver under § 212(h), failing to make a final determination on

Salamone’s § 212(c) application, ostensibly because that application was rendered moot

by the IJ’s grant of relief on the alternative ground. On March 23, 1998, the Board of

Immigration Appeals (“BIA”) reversed, “rul[ing] that, according to reforms made to the

INA after the IJ’s . . . decision, Petitioner was no longer eligible for the waiver [under §

212(h)] because his firearms conviction qualified as an aggravated felony.” Salamone v.

Dept. of Homeland Security, 2004 WL 503544, *2 (Feb. 5, 2004). The BIA did not

address Salamone’s alternative argument that he was entitled to relief under § 212(c),



                                              4
which was not discussed in the IJ’s grant of § 212(h) relief. It entered a deportation

order. Salamone did not seek review of this BIA determination.

       In September 2003, Salamone was arrested on the BIA’s outstanding order of

deportation. As a result, on October 7, 2003, he filed a petition for a writ of habeas

corpus in the District Court, arguing that he was deprived the opportunity to present his §

212(c) application.2 The District Court denied his petition. We review his timely appeal.3

                                             II.

       Before the District Court, the primary issue was the retroactivity of certain

amendments to (and the subsequent repeal of) § 212(c). INA § 212(c), which was

repealed by Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”) §

304(b), 8 U.S.C. § 1182(b), enabled deportable aliens with seven years of lawful

permanent residence to request discretionary relief from deportation. Even aliens who

had been convicted of aggravated felonies could invoke this provision (if the term of

imprisonment was less than five years). Prior to its repeal by IIRIRA, this provision was


  2
    Salamone also argued that the BIA erred in vacating the IJ’s grant of relief under §
212(h). At oral argument, Salamone’s counsel indicated that, notwithstanding the
extensive briefing on this issue, Salamone no longer wished to pursue this argument. In
any event, for the reasons given by the District Court, we agree that the BIA’s disposition
of Salamone’s § 212(h) claim was proper.
  3
    The recent passage of The REAL ID Act of 2005, Pub. L. No. 109-13 (2005), creates
yet another procedural wrinkle in the fabric of this dispute. It is unclear whether that Act
converts this habeas appeal into a petition for review. Because we would reach the same
result in either scenario in this case (given the clearly constitutional character of
Salamone’s argument) and because the practical effect of the Act is clear in this case (we
remand to the BIA), we do not attempt to interpret the relevant language of the Act.

                                             5
first limited by Antiterrorism and Effective Death Penalty Act (“AEDPA”) § 440(d), 8

U.S.C. § 1182, which rendered aliens convicted of aggravated felonies ineligible for

discretionary relief under INA § 212(c).

       The District Court retroactively applied IIRIRA § 304(b) and AEDPA § 440(d) to

bar Salamone’s application for relief under § 212(c). In so doing, at the parties’ urging, it

relied primarily on INS v. St. Cyr, 533 U.S. 289 (1994). Unfortunately, the parties failed

to address before the District Court (and the Court did not discover) two provisions of

federal law that govern the retroactivity question in this case (and render St. Cyr

inapplicable). 8 C.F.R. § 212.3(g) and IIRIRA § 309(c)(1), 8 U.S.C. § 1101, make clear

that § 440(d) of AEDPA (amending INA § 212(c)) and IIRIRA’s repeal of INA § 212(c),

respectively, do not apply to applications under § 212(c) when deportation proceedings

began before certain critical dates of effectiveness. There is no question that Salamone’s

deportation proceedings began before these critical dates and, thus, these two provisions

are applicable. As a result, the District Court’s retroactivity holding was legal error and

Salamone’s § 212(c) application was not foreclosed.

                                             III.

       After appellate briefing had concluded, when it was asked to address the elusive

legal provisions that govern the dispute, the Government asserted a last-minute

exhaustion challenge to Salamone’s petition. In essence, it argued that, by failing to

cross-appeal to the BIA the IJ’s “silent treatment” of his § 212(c) application, Salamone



                                              6
failed to exhaust his administrative remedies and is thus barred from relief at this

juncture. We disagree.

       Salamone went before the BIA to defend against the Government’s challenge of

the IJ’s grant of relief under § 212(h). The IJ had not rejected—indeed, had not

addressed—Salamone’s § 212(c) application. The IJ’s decision reflects his

determination, as the Government concedes, that the grant of relief under § 212(h)

rendered Salamone’s § 212(c) application “pretermitted as moot.” Because the IJ failed

to address this conclusion in his opinion, the BIA understandably failed to remand

Salamone’s case for adjudication of his § 212(c) application in the first instance.

       Salamone was required to exhaust only claims and remedies that were “available

to [him] as of right.” 8 U.S.C. § 1252(d)(1). Because of the unique procedural posture

in this case, Salamone did exhaust the remedies that were actually available to him by

raising his § 212(c) claim before the IJ in the first instance. In other words, Salamone’s §

212(c) claim was not actually available to him before the BIA because the BIA’s

appellate jurisdiction is limited to review of the actual determinations made by the IJ.

See 8 C.F.R. § 1003.1(b) and (d).

       Had the IJ included his pretermission conclusion in his opinion—or any reference

to Salamone’s § 212(c) application—there is no question that the BIA would have been

obliged to remand Salamone’s case for a § 212(c) determination (or to otherwise address

his application) once it overruled the grant of § 212(h) relief. The Government’s



                                              7
exhaustion argument turns not on Salamone’s conduct but on the (lack of) completeness

of the IJ’s opinion.

       The only action that Salamone conceivably could have taken to raise his

arguments under § 212(c) once the BIA reversed the IJ’s grant of § 212(h) relief would

have been to file a motion to reconsider or reopen pursuant to 8 C.F.R. § 1003.2.

However, because the grant or denial of a motion to reconsider or reopen is completely

discretionary, such a motion cannot be a remedy available “as of right.” See

Noriega-Lopez v. Ashcroft, 335 F.3d 874, 881 (9th Cir. 2003); Castro-Cortez v. INS,

239 F.3d 1037, 1045 (9th Cir. 2001) (“[B]ecause the BIA need not actually reopen its

prior decision, a motion to reopen is considered a request for discretionary relief, and

does not constitute a remedy that must be exhausted.”).

       For these reasons, we conclude that Salamone did not fail to exhaust

administrative remedies available to him as of right. Given the unique posture of this

case, Salamone is not to be faulted for his § 212(c) application’s fall through the

proverbial cracks.

                                            IV.

       We thus vacate the District Court’s order denying Salamone’s habeas petition and

remand this case to the BIA for further proceedings consistent with this opinion.